Birdzell, J.
(concurring specially). This is a close case. The negligence alleged is that of the foreman compelling the plaintiff to work at unloading heavy ties without giving him sufficient assistance. There is evidence that the ties were heavy, main line ties, some of them being made unusually heavy by being water soaked, and that ties of this variety required for their safe handling more than two men to a tie. On the whole record I am not prepared to say that there was not sufficient evidence to form a question of fact for the jury.